Case 1:18-cv-05215-AT Document 74 Filed 06/11/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
PLUTARCO SANTOS, DOC #:
— DATE FILED: 6/11/2020
Plaintiff,
-against-
18 Civ. 5215 (AT)
ROSA LOPEZ,
ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On January 30, 2020, this Court set this matter down for a bench trial to commence on
July 6, 2020. Pretrial Order at 2, ECF No. 71. The Court ordered the parties to submit a joint
pretrial order by May 22, 2020. Jd. at 1. That submission being overdue, the Court ordered
the parties to submit their joint pretrial order by June 5, 2020. That submissions is also
overdue.

Accordingly, it is hereby ORDERED that the parties shall submit their joint pretrial
order by June 13, 2020.

Moreover, in light of the COVID-19 Pandemic, it is highly likely that the bench trial
may have to proceed over video. Accordingly, it is further ORDERED that the joint pretrial
order, due on May 22, shall also include a statement as to each parties’ capabilities to proceed
with the trial over video conference. In other words, the statements should state whether the
parties, on the date of trial, will have access to reliable internet connection and computer with
a camera.

Finally, the parties are warned that further noncompliance with this Court’s orders may
result in the Court dismissing the case, swa sponte, for failure to prosecute and comply with
numerous court orders. See Mahone v. City of New York, No. 13 Civ. 8014, 2015 WL 427422,
at *2 (S.D.N.Y. Feb. 2, 2015).

SO ORDERED.

Dated: June 11, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
